Citation Nr: 1612774	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a November 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim for PTSD was originally denied, in part, because the evidence did not show that the Veteran had a current diagnosis of PTSD.  A May 2011 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Subsequent to the May 2011 VA examination, VA medical records document a diagnosis of PTSD, including a September 2015 psychiatric note from the Knoxville VAMC.  As a result of the conflicting medical evidence of record with respect to a PTSD diagnosis, the Board finds that a new VA examination is necessary in order to clarify the diagnosis and provide an opinion as to the etiology of PTSD if it is diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for PTSD, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. This notice should also set forth the criteria for establishing a claim for service connection for any other psychiatric disorders.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes treatment records from the Knoxville VAMC and Vet Center, as identified at the Veteran's November 2015 Travel Board hearing.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. An opinion regarding the etiology of any diagnosed psychiatric condition should be issued.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence.  This includes the lay statements from the Veteran and his wife.  These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  In doing so, the examiner should address any past diagnoses. 

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

In the opinions offered by the examiner, the examiner should discuss the Veteran's previous diagnoses of PTSD and the May 2011 VA examination which found the Veteran did not meet the criteria for PTSD.  The examiner should explain any discrepancy in diagnoses and reconcile any conflicting medical evidence.  The examiner should also specifically address lay statements by the Veteran and the Veteran's wife.

If the examiner(s) is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




